In this and four other cases where a preference was attempted to be gained by the filing of records of judgment, one attorney filing his record at seven o’clock A. M. and the other at thirty minutes past seven, the court, Sutherland, J. presiding, observed that a party cannot gain a preference by filing a record before the how of nine o’clock in the morning, that being *574the earliest hour at which the clerks of our courts are required by statute to open their offices for the transaction of business, 2 R. 8. 285, § 54; and that all records delivered at an earlier hour must be considered as filed at the hour of nine.